DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the claims in their entirety as the prior art does not use hydrogen plasma for a deposition process, but a treatment process.  However, in the claim, it is only required that hydrogen radicals react with the precursors to deposit the film, the claim does not differentiate if this occurs in the plasma/gas phase or on the surface of the substrate as can occur during deposition processes, giving “deposit” its broadest reasonable interpretation according to the prior art.  For example, Yu et al. (US 2010/0308463 A1) is a related case that teaches that treatment of the surface layer with hydrogen is in fact deposition in para 0115 as it can form terminal bonds to complete the deposition of the desired layer.  Therefore, for at least these reasons, the rejection is maintained.
Regarding the 112 rejections, the claim language is clarified in the remarks, and therefore, is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1)
As to claim 1, Zheng et al. teaches a method of depositing a silicon-carbon-containing film (abstract, para 0011), the method comprising: flowing a first organo-silicon precursor to a substrate in a reaction chamber (paras 0021 and 0022); flowing a second organo-silicon precursor to the substrate in the reaction chamber, wherein each of the first and second organo-silicon precursors comprises one or both of a silicon-silicon (Si—Si) bond and a silicon-hydrogen (Si-H) bond (para 0023 indicates the addition of other silicon precursors with the initial organosilicon precursor); and using radicals generated from a plasma source in the reaction chamber, wherein the radicals are generated from a source gas selected from a comprise hydrogen (paras 0035-0036), wherein the radicals react with the first and second organo- silicon precursors to deposit the silicon-carbon-containing film on the substrate, wherein a composition of the silicon-carbon-containing film is controlled based at least in part on the chemistry of the second organo-silicon precursor, for example (paras 0023-0025 – the chemistry of the second precursor reduces dielectric constant and current leakage).
Zheng et al. does not teach remote plasma introduced to the chamber to treat the film.  Mallick et al. uses remote plasma of the same type to treat silicon carbide containing films because it provides a more stable plasma in para 0019.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zheng to use remote plasma as taught by Mallick in order to have a more stable plasma.
As to claims 2-4, Zheng et al. controls flow rates and ratios of the two precursors in order to gain the desired film properties in paras 0024-0028.
As to claims 5-7, Zheng et al. teaches doping of the types claimed in paras 0022-0027.
As to claim 10, the precursors are flowed together in Zheng et al. paras 0023-0025.
	As to claims 12, Zheng et al. teaches hydrogen plasma in para 0035-0036.  As the claims do not explicitly give a power range for the radicals, it is assumed the radicals as disclosed will have the same properties.

Claim(s) 8, 9, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1) and in further view of Huang et al. (US 2005/0202685 A1)
	As to clams 8-9 and 13-14, Zheng and Mallick teach the limitations above but do not explicitly teach a graded film.  Huang et al. teaches graded films or varying rations of flow rates throughout deposition (abstract, paras 0012-0015) in order to promote layer adhesion (paras 0008-0010).  Therefore, it would have been obvious at the time of filing to modify Mallick and Zheng to include graded films as taught by Huang to improve adhesion.
As to claims 15-16 Zheng et al. teaches hydrogen plasma in para 0035-0036.  As the claims do not explicitly give a power range for the radicals, it is assumed the radicals as disclosed will have the same properties.
As to claims 17-18, Zheng includes these precursors in para 0024.
As to claim 20, Zheng et al. teaches dielectric constants in para 0011.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1) and in further view of Park et al. (US 2004/0180557 A1)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2004/0067308 A1) in view of Mallick et al. (US 2010/0081293 A1) and Huang et al. (US 2005/0202685 A1) and in further view of Park et al. (US 2004/0180557 A1)
Depending on claim language interpretation, Zheng and Mallick do not necessarily teach repeating exposures until a desired thickness of the Si containing film is formed.  Park et al. teaches a similar process where the reactant/precursor pulses are alternated with purging in between in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control (paras 0007-0011). Therefore, it would have been obvious at the time of filing to modify Mallick and Zheng to include where the reactant/precursor pulses are alternated with purging in between as taught by Park in order to create a film with better film quality and thoroughput at lower temperatures and better thickness control.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-23 of copending Application No.  16/566145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate those of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/704572(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate those of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2010/0308463 A1) as cited in the response to arguments section teaches a similar process.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715